DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 5-9, 11-15, 17, 18, 20 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a negative electrode material for a lithium ion battery, comprising: a carbon material comprising a carbon nanotube; a silicon nanomaterial; a first solvent, wherein the carbon material and the silicon nanomaterial are uniformly mixed in the first solvent, wherein the silicon nanomaterial is between 1% and 30% by weight of the negative electrode material, and an amount of the carbon material is 1% to 30% of an amount of the silicon nanomaterial; a dispersant uniformly mixed in the first solvent, wherein an amount of the dispersant is 20% to 200% of the amount of the carbon material; and a first binder uniformly mixed in the first solvent, wherein the first binder is between 0.1% and 0.3% by weight of the negative electrode material; wherein a particle size of the silicon nanomaterial is between 10 nm and 200 nm.  The prior art also fails to disclose a negative electrode composite slurry for a lithium ion battery, comprising: the negative electrode material described above; a graphite mixture material uniformly mixed with the negative electrode material, wherein the graphite mixture material comprises: graphite, and a second solvent, wherein the graphite is uniformly mixed in the second solvent, and the graphite is between 20% and 40% by weight of the graphite mixture material; and a second binder uniformly mixed in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722